Name: Commission Regulation (EC) No 389/1999 of 23 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities24. 2. 1999 L 48/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 389/1999 of 23 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 24. 2. 1999L 48/2 ANNEX to the Commission Regulation of 23 February 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 139,3 204 45,6 212 103,1 624 115,7 999 100,9 0707 00 05 068 116,9 999 116,9 0709 10 00 220 283,6 999 283,6 0709 90 70 052 126,9 204 127,5 999 127,2 0805 10 10, 0805 10 30, 0805 10 50 052 56,3 204 39,0 212 41,0 220 27,2 600 48,3 624 54,3 999 44,3 0805 20 10 204 88,1 999 88,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,5 204 71,7 464 76,8 600 86,4 624 82,3 999 75,1 0805 30 10 052 54,5 600 58,4 999 56,5 0808 10 20, 0808 10 50, 0808 10 90 060 40,4 400 75,4 404 56,1 508 72,4 512 75,8 528 77,4 706 107,2 720 97,6 728 67,1 999 74,4 0808 20 50 388 96,9 400 77,2 512 58,1 528 67,9 624 57,3 999 71,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.